Citation Nr: 0401590	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran's service has been verified as being from 
September 1942 to May 1945, with the recognized guerrilla 
service, and from May 1945 to June 1946, with the Regular 
Philippine Army.  

This appeal arises from a June 2002 rating decision and a 
July 2002 determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines, which denied service connection for the cause of 
the veteran's death and legal entitlement to accrued 
benefits.  

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
appended to this decision.  


FINDINGS OF FACT

There were no pending claims for VA benefits at the time of 
the veterans death, there were no VA benefits due and unpaid 
and the appellant did not file a claim for accrued benefits 
within one year of the date of the veteran's death.  


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claim in the October 2001, January 2002 and 
March 2002 letters from the RO and January 2003 Statement of 
the Case.  There is no indication there is any relevant 
evidence available that has not been obtained and associated 
with the claims folder.  In the July 2002 letter and 
Statement of the Case, the RO explained the reasons for 
denying the claim, the evidence needed to substantiate the 
claim, and advised the claimant of how to obtain assistance 
in developing her claim.  

The Board notes that the appellant's appeal for accrued 
benefits was denied on the basis of an absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any 
deficiency in the duties to notify and assist are 
nonprejudicial because the appellant, as a matter of law, is 
not eligible for this benefit.  See Valiao v. Principi, 
17 Vet. App. 229 (2003).  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

Analysis:  The appellant's claim must be denied for two 
reasons: she did not file a claim for accrued benefits within 
one year of the date of the veteran's death and the veteran 
had no pending claims at the date of his death.  

The RO was notified of the veteran's death within one year of 
the date of his death.  Applications were received for burial 
benefits and a headstone.  There is no indication in the 
record that the appellant filed a claim for either service 
connection for the cause of the veteran's death, pension or 
accrued benefits within one year of the date of death.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Herzog v. Derwinski, 
2 Vet. App. 502 (1992) held that a claim for burial allowance 
can not be construed as a claim for dependency and indemnity 
compensation benefits (DIC).  

The claims received from the representative do not "identify 
the benefit sought" as accrued benefits and for that reason 
may not be considered an informal claim for accrued benefits.  
38 C.F.R. § 3.155 (2003).  

The Board also considered whether there is any statutory or 
regulatory basis for considering the communications received 
in 1987 as claims for accrued benefits.  The regulations at 
38 C.F.R. § 3.152 state that claims for DIC are also 
considered to be claims for accrued benefits.  The regulation 
is not applicable in this case as no claim for DIC was 
received within one year of the date of the veteran's death.  
The Board has also noted the RO did not upon receipt of 
notice of the veteran's death in 1987 forward the appropriate 
form to the appellant to apply for DIC as provided in 
38 C.F.R. § 3.150.  That regulation only requires VA to 
forward the appropriate form when entitlement to pension or 
DIC is "apparent."  In this instance where the appellant's 
husband was not service-connected for any disability at the 
time of his death entitlement would not have been apparent.  

In addition, the veteran did not have any claims pending at 
the time of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  

In Taylor v. West, 11 Vet. App. 206  (1998) the Court noted 
that the word "pending" may be defined as follows: "Begun, 
but not yet completed; during; before the conclusion of; . . 
. in process of settlement or adjustment. . . . Thus, an 
action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. §§ 5101 and 
5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

As the veteran had no pending claims on the date of his 
death, no entitlement to benefits which were due and unpaid, 
and the appellant's claim for accrued benefits was not 
received during the one year period following the veteran's 
death, the claim is without legal merit.  The appellant has 
no legal entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121(c) ; 38 C.F.R. § 3.1000 (2003).  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for accrued benefits must be denied because it is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to accrued benefits is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Board finds in this case that the VCAA requirements have 
not been met regarding the issue of entitlement to service 
connection for the cause of the veteran's death.  In 
reviewing the letters and Statement of the Case issued to the 
appellant, the Board finds no indication that she was 
provided with the statutory and regulatory provisions of the 
VCAA.  In order to comply under the VCAA, the appellant must 
be provided with the applicable law and be notified as to 
what she must show to prevail in this claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure.  See generally Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should contact the appellant 
and ask her to identify any medical 
records relating to evaluation or 
treatment for the veteran's fatal lung 
diseases or heart disease since service.  
Any records that are obtained should then 
be associated with the claims file.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, with 
consideration of all of the evidence 
obtained since the January 2003 Statement 
of the Case.    

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2003 
Statement of the Case, and the statutory 
and regulatory provisions of the VCAA.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



